February 24, 2022

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David S. Lee (Registration No. 38,222) on 02/22/2022.

The application has been amended as follows: 










In the Claims:

1.  (Currently Amended)  A seat comprising:
a first heater;
a second heater;
a temperature sensor in an area corresponding to the first heater; and
a control unit that is configured to control an output of the first heater and an output of the second heater,
wherein the control unit is configured to execute a predetermined control under which the second heater is supplied with electric power of a maximum output thereof, and the first heater is supplied with electric power of an output within a range of a maximum permissible output that is a maximum permissible value of a total of outputs of the first heater and the second heater,
the predetermined control comprising:
calculating a first required control amount for controlling the first heater based on a target temperature and a detected temperature acquired by the temperature sensor; and
regulating an output of electric power to be supplied to the first heater, such that if the first required control amount is not larger than an upper limit value that is a remainder left after subtraction of the maximum output of the second heater from the maximum permissible output, the output is set at a value corresponding to the first required control amount, while if the first required control amount is larger than the upper limit value, the output is set at a value corresponding to the upper limit value.

		2 - 17.	 (Canceled)

18.  (Previously Presented)  The seat according to claim 1, wherein the control unit, upon receiving an instruction for heating up the seat, supplies electric power only to the first heater if the detected temperature has not reached a switching temperature which is lower than the target temperature.

19.  (Previously Presented)  The seat according to claim 18, wherein the control unit is configured to execute a temperature-difference adjustment control under which the output of the second heater is regulated such that a temperature of a second area of the seat heated by the second heater with respect to a temperature of a first area of the seat heated by the first heater is made lower when an ambient temperature is a first temperature than when the ambient temperature is a second temperature which is 
wherein the control unit is configured to:
calculate an accumulated electric power consumption obtained by adding an amount of electric power outputted to the first heater at every predetermined time until the detected temperature reaches the switching temperature; and
	execute the predetermined control if the detected temperature has reached the switching temperature,
wherein the predetermined control further comprises:
subtracting a value obtained by multiplying an amount of electric power supplied to the second heater by a temperature difference adjustment value that varies according to the ambient temperature from the accumulated electric power consumption to obtain a solution; and
executing the temperature-difference adjustment control if the solution obtained is not higher than a predetermined value, 
wherein the temperature-difference adjustment value is larger when the ambient temperature is the first temperature than when the ambient temperature is the second temperature.

20.  (Previously Presented)  The seat according to claim 19, further comprising a second temperature sensor provided to an area corresponding to the second heater,
wherein the control unit, in the temperature-difference adjustment control, calculates a first required control amount on the basis of a first target temperature and a first detected temperature acquired by the temperature sensor, and controls the first heater with the first required control amount, and calculates a second required control amount on the basis of a second target temperature and a second detected temperature acquired by the second temperature sensor, and controls the second heater with the second required control amount, and
wherein a difference between the first target temperature and the second target temperature is larger when the ambient temperature is the first temperature than when the ambient temperature is the second temperature.

21.  (Previously Presented)  The seat according to claim 20, wherein the control unit, before executing the temperature-difference adjustment control, supplies a maximum electric power output to the second heater if the second detected temperature has not reached a second switching temperature which is lower than the second target temperature. 


wherein the second switching temperature is lower when the ambient temperature is the first temperature than when the ambient temperature is the second temperature.

23.  (Previously Presented)  The seat according to claim 20, wherein the control unit, upon receiving an instruction for heating up the seat, supplies an electric power only to the first heater if the first detected temperature has not reached a first switching temperature which is lower than the first target temperature.

24.  (Previously Presented)  The seat according to claim 1, wherein the first heater is provided to a seating surface portion of the seat, and
wherein the second heater is provided to a bulging portion which is disposed on left and right outer sides of the seating surface portion, and which juts out toward an occupant seated in the seat for supporting a side portion of the occupant.

25.  (Previously Presented)  The seat according to claim 1, comprising:
a seat cushion including a seating surface portion;
a seat back including a seating surface portion; and
a headrest.










Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636